Title: From John Adams to Henry Grand, 16 March 1782
From: Adams, John
To: Grand, Henry



Amsterdam March 16th 1782
Sir

Your Letter of March 11th, which I recieved last night, is totally incomprehensible to me.
My Account was to be made up for two Years Salary ending the 13th. day of last November, amounting to five thousand pounds sterling. Every farthing of Money I have recieved, including my last Receipt for 400 £ amounts to but about that Sum. I transmitted You the account between Us stated with all possible exactness. You dont acknowledge the Receipt of it. There is now due to me the whole of my Salary, or very near the whole from the thirteenth day of November last, now about four months, which I must soon draw for, to pay my debts already contracted.
Why so much difficulty is made about the plainest thing in nature, I know not.
The ballance due to me on the 12th. of October last, as stated in the Account transmitted You, is eight thousand nine hundred and one Livres, five sols and eleven deniers—since which I have recieved of Messs. Fizeaux & Grand, the four hundred Pounds sterling for which I gave the Receipts You mention. The difference between Livres 8901. 5.S. 11.D. and four hundred Pounds sterling added to the 63 Livres 4.S paid Chevanne de Giraudiere, is the Sum that I have recieved towards my third year’s Salary.
This is the only Way in which I can ever settle the Account: and it is very odd to me, that the simple payments and Receipts of about five thousands Pounds should cost as much Writing of Letters and Negotiations, as to make a War or a Peace.

With great Respect & Esteam I have the Honor to be, Sir, your Friend & Servt.

